Citation Nr: 1041782	
Decision Date: 11/05/10    Archive Date: 11/12/10

DOCKET NO.  05-03 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependent's Educational Assistance benefits 
pursuant to 38 U.S.C.A. Chapter 35.  

3.  Entitlement to accrued benefits based on a claim for service 
connection pending at the time of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to December 1988.  
He passed away in mid-2003; at the time of his death, he was in 
receipt of VA compensation benefits.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA), Regional Office (RO), in Montgomery, Alabama.  In 
November 2009, the Board remanded the claim to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  At that 
time, the Board determined that the appellant had in fact a claim 
before VA with respect to accrued benefits.  As such, the Board 
concluded that the issue needed to be returned to the RO/AMC so 
that the issue could be properly adjudicated.  The claim has 
since been returned to the Board for review.  

The appeal is once again REMANDED to the RO via AMC.  VA will 
notify the appellant if further action is required.




REMAND

Unfortunately, another remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to decide 
the appellant's claims so that she is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2010).

As reported above, the claim was returned to the RO/AMC in 
November 2009 so that additional processing with respect to the 
appellant's accrued benefits claim could be accomplished.  A 
review of the claims file indicates that the RO/AMC issued a 
Supplemental Statement of the Case in March 2010.  In that 
Supplemental Statement of the Case, a discussion was made 
concerning the accrued benefits claim.  That discussion mirrored 
the discussion that was provided in the Statement of the Case.

A further review of the Statement of the Case and Supplemental 
Statement of the Case indicates that both of these documents 
appear to be deficient on their face.  That is, in the portion of 
the documents that discuss pertinent laws, regulations, and 
rating schedule provisions do not contain any references to 
accrued benefits.  Accrued benefits are benefits to which a payee 
was entitled at his or her death, based on evidence on file at 
the date of death, and due and unpaid, and may be paid to certain 
survivors, as provided by law.  38 U.S.C.A. § 5121 (West 2002); 
38 C.F.R. § 3.1000 (2010).  For a claimant to prevail on an 
accrued benefits claim, the record must show that:

(i) the appellant has standing to file a 
claim for accrued benefits, (ii) the payee 
had a claim pending at the time of death, 
(iii) the payee would have prevailed on the 
claim if he or she had not died; and (iv) 
the claim for accrued benefits was filed 
within one year of the payee's death.

38 U.S.C.A. §§ 5121, 5101(a) (West 2002); 38 C.F.R. § 3.1000 
(2010). 

The Board notes that the statute regarding accrued benefits 
claims was amended by the Veterans' Benefits Improvement Act of 
2008, Pub. L. No. 110-389, § 212, on October 10, 2008.  Section 
212 created a new statute, 38 U.S.C.A. § 5121A, which provided 
that if a claimant died while a claim or appeal for any benefit 
under a law administered by the Secretary was pending, a living 
person who would be eligible to receive accrued benefits due to 
the claimant under § 5121(a) of this title may, not later than 
one year after the date of the death of the claimant, request to 
be substituted as the claimant for the purposes of processing the 
claim to completion.  The new statute allows a person who could 
be considered an accrued benefits claimant to substitute for a 
deceased claimant to continue adjudication of the deceased 
claimant's claim.  The provisions of the new statute apply with 
respect to the claim of any claimant who dies on or after October 
10, 2008.  See Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 
(2008); see also Veterans Benefits Administration Fast Letter, 
Overview of Changes Made by Public Law 110-389, The Veterans' 
Benefits Improvement Act (Mar. 3, 2009).  The change does not 
affect cases involving deaths prior to that time, such as this 
case.

Despite the Board's recitation of the above, neither the 
Statement of the Case or the Supplemental Statement of the Case 
contains this information.  As such, the Board finds that these 
documents are defective and the claim must be returned to the 
RO/AMC so that a new Supplemental Statement of the Case which 
contains all of this information may be provided to the appellant 
in their proper form.  To do otherwise could possibly deprive the 
appellant of due process and any further actions taken by the 
Board, i.e., the issuance of a decision on the merits of the 
appellant's claim for this issue, would not survive judicial 
scrutiny by the United States Court of Appeals for Veterans 
Claims (Court).  

Information in the claims file shows that the appellant's husband 
passed away in mid-2003.  The Certificate of Death listed the 
primary cause of death to be chronic obstructive pulmonary 
disease.  The post-service medical records indicate that the 
service member smoked cigarettes for a number of years and had 
been diagnosed as suffering from emphysema which required his use 
of oxygen.  Prior to his death, the service member had submitted 
a claim asking that service connection be granted for chronic 
obstructive pulmonary disease.  He averred that his respiratory 
condition was the result of his exposure to chemicals while he 
was on active duty.  He asserted that he was exposed to 
propellants used in missiles along with other chemicals that 
would have been stored around bases to which he was assigned.

The record reflects that the RO/AMC has done some development 
with respect to the accrued benefit claim involving a heart 
disability.  However, there has been very little development 
accomplished with respect to chronic obstructive pulmonary 
disease.  When the service member initially submitted his claim 
for benefits, the RO attempted to obtain his service records.  
The purpose of this endeavor was to confirm the service member's 
assertions that he might have been exposed to various 
biochemicals on a daily basis while in service.  Unfortunately, 
the response received from the National Personnel Records Center 
(NPRC) was less than revealing.  Specifically, the service 
member's service personnel records were returned to the RO for 
inclusion in the claims file.  However, a breakdown as to the 
type of chemicals that the service member was exposed to when he 
was involved in rocket and missile development/firing was not 
provided.  That is, there was nothing from NPRC that would verify 
that the service member handled hazardous chemicals.  Moreover, 
NPRC did not provide a description of duties that were performed 
by the service member over the course of his service in the Air 
Force.  Additionally, the RO and NPRC did not contact the 
Department of the Air Force and inquire as to the type of 
biochemicals and biofuels the service member would have been 
exposed to while performing his duties.  The Board believes that 
such information is necessary to proper adjudication of this 
claim.  If this information is not obtained, then any medical 
opinions obtained concerning any found disabilities of the 
respiratory system will be lacking because the doctors will not 
know the type of chemicals to which the service member was 
exposed.  Hence, the claim will also be remanded so that 
inquiries can be made of the Air Force as to the type of 
biochemicals and biofuels the service member may have been 
exposed thereto during his twenty-one years of honorable service.

During his lifetime, the service member (and now his wife) 
claimed that because of his purported exposure to hazardous 
chemicals, he has developed disabilities of the respiratory 
system.  However, the record is negative for any VA Examinations 
that would confirm or refute the service member's and his wife's 
assertions.  It appears that because the RO did not have access 
to the service records, which would have, at least provisionally, 
confirmed exposure to hazardous chemicals, the RO concluded that 
it did not have to accomplish a medical examination of the 
service member or, after his death, a review of the relevant 
evidence that would provide an answer as to whether the service 
member's chronic obstructive pulmonary disease  was the result of 
or caused by his exposure to hazardous chemicals.  The Board 
understands why the RO may have decided not to examine the 
service member but the Board also believes that this is an 
unusual case, and as such, it will return the claim to the RO/AMC 
so that further medical information may be obtained.

The Board also would recognize that in January 2010, the service 
member's medical records were reviewed by a doctor located at the 
VA Medical Center (VAMC) in Birmingham, Alabama.  In the course 
of the review, the doctor stated that the Veteran's claims file 
and VA electronic records had been reviewed.  The examiner 
further wrote that the service member had been in the military 
from 1981 to 1988.  This assertion was made even though the 
service member was in the United States Air Force from 1967 to 
1988.  It was further indicated that the Veteran's service 
treatment records had been reviewed, however, the opinion did not 
reference any of those records.  Additionally, in that same 
opinion, the examiner failed to provide comments on the service 
member's inservice elevated blood pressure readings and other 
symptoms that may have indicated that the service member was 
exhibiting prodromas of a cardiac disability that was service-
related.  Because there is a lack of information in the opinion, 
and since there is also a misstatement of information in that 
same opinion, it is the opinion of the Board that this medical 
report is faulty and does not provide VA with the information 
needed  to make a determination on the matter now before it.  
Therefore, the claim will also be returned to the RO/AMC so that 
a new opinion may be obtained from a cardiologist who has not 
previously reviewed the records.  

Thus, to ensure that the VA has met its duty to assist the 
appellant in developing the facts pertinent to her claim, in 
accordance with the VCAA, and to ensure full compliance with due 
process requirements, this case must be REMANDED to the RO/AMC 
for the further development of evidence.

1.  The RO/AMC shall issue a Supplemental 
Statement of the Case that contains all the 
requisite regulations and laws with respect 
to accrued benefits claims.  A copy of the 
Supplemental Statement of the Case should 
be included in the claims file for review.  

2.  The RO/AMC shall contact the Department 
of the Air Force, and, if appropriate, the 
NPRC, and ask that they provide a 
description of the duties performed by an 
individual who was a missile mechanic, 
missile technician, and an Atlas missile 
propulsion system specialist.  The Air 
Force should be further asked to give a 
detailed description of the chemicals and 
hazards such an individual would have come 
in contact while performing his duties.  
Any studies conducted by the Air Force with 
respect to the effects of being exposed to 
any of these hazardous agents should also 
requested.  All documents obtained from the 
Air Force should be included in the claims 
file for future review.  If the Air Force 
is unable to provide a detailed listing of 
the hazardous chemicals that the service 
member may have been exposed to because of 
security or private contract 
limitations/concerns, the Air Force should 
be asked to express a general opinion as to 
whether the service member was exposed to 
hazardous chemicals during the course of 
his career.  If requests for any records 
are not successful, the appellant should be 
informed of the nonresponse so that she 
will have an opportunity to obtain and 
submit the records herself.

3.  The RO/AMC shall forward the Veteran's 
complete claims file along with a copy of 
any VA electronic records to an appropriate 
specialist who can provide comments 
concerning his chronic obstructive 
pulmonary disease.  It is insufficient for 
the reviewer to be a nurse practitioner or 
physician's assistant.  The reviewer should 
specifically note that he/she has reviewed 
all of the records.  If the reviewer 
indicates that he or she did not review the 
claims file, then the opinion/comments will 
be determined to be inadequate.

The reviewer must express opinions as to 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that that the service member 
suffered from a respiratory disorder (to 
include, chronic obstructive pulmonary 
disease) that was the result of active 
service, including as a result of exposure 
to biochemical materials or whether such a 
relationship to service and hazardous-
material exposure is unlikely (i.e., less 
than a 50-50 degree of probability).  If 
the reviewer determines that the service 
member's chronic obstructive pulmonary 
disease or any other respiratory disorder 
was the result of exposure to hazardous 
materials, the reviewer should specify 
which hazardous material led to the 
development of the respiratory disorder.  
The reviewer should also comment on, if 
appropriate, why the service member's 
exposure to hazardous chemicals while he 
was on active duty did not result in or 
cause the service member's respiratory 
disorder to include chronic obstructive 
pulmonary disease.  

Note:  The term "as likely as not" does 
not mean merely within the realm of medical 
possibility, but rather that the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against it.

The reviewer should provide supporting 
rationale including any citations or 
literature that supports the reviewer's 
opinion.  The results proffered by the 
reviewer must reference the complete claims 
file and any inconsistent past diagnoses 
given.  If these matters cannot be 
medically determined without resort to mere 
conjuncture, this should be commented on by 
the examiner in the report.  The reviewer 
must also specifically comment on the 
service member's private doctor's opinion 
that linked the service member's chronic 
obstructive pulmonary disease with his 
period of active service and the exposure 
to hazardous materials that may have 
occurred therein.  It is requested that the 
results be typed and included in the claims 
file  for review.

4.  The Veteran's complete claims file must 
once again be afforded a VA cardiology 
review.  The claims file should be provided 
to the reviewer for review in conjunction 
with this tasking.  If possible, the review 
should not be performed by an individual 
who has previously reviewed the service 
member's records.  The reviewer should 
specifically note that he/she has reviewed 
all of the records including the service 
member's twenty-one years of service 
medical treatment records.  If the reviewer 
indicates that he or she did not review the 
claims file, then the opinion/comments will 
be determined to be inadequate.

After reviewing the file, the reviewer must 
specifically chronicle the types of cardiac 
disabilities the service member was 
suffering therefrom at the time of his 
death.  The examiner must then proffer an 
opinion concerning the etiology of any 
found cardiac disability.  The examiner 
should render an opinion as to whether it 
is at least as likely as not that the 
service member's claimed cardiac disorder 
were related to his period of active 
service or any incident therein or caused 
by or the result of a service-connected 
disorder.  It would be helpful if the 
reviewer would use the following language, 
as may be appropriate:  "more likely than 
not" (meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).

Note:  The term "at least as likely as 
not" does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.

The reviewer must provide a comprehensive 
report including rationales for all 
opinions and conclusions, citing the 
objective medical findings leading to the 
reviewer's conclusions.  The reviewer's 
attention is directed to the comments 
provided by the service member's private 
doctor who insinuated that the service 
member's heart disorder was the result of 
or caused by the service member's period of 
active service or an incident therein.  It 
is requested that the results be typed and 
included in the claims file for review.

5.  Following completion of the foregoing, 
the RO/AMC must review the medical reports 
and ensure that the above requested 
development actions have been conducted and 
completed in full.  If any development is 
incomplete, corrective action is to be 
implemented.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

6.  Thereafter, the RO/AMC shall adjudicate 
the issues on appeal.  If the benefits 
sought remain denied, the appellant and her 
accredited representative should be 
provided a Supplemental Statement of the 
Case containing notice of all relevant 
actions taken on the claims, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issues currently on appeal.  An appropriate 
period of time should be allowed for 
response. 

The Board intimates no opinion as to the ultimate outcome of this 
case.  The appellant need take no action unless otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  Claims 
remanded by the Board or by the Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).


